[Cite as In re J.A., 2019-Ohio-19.]



                                      IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




IN THE MATTER OF:                                  :

                          J.A.                     :      CASE NO. CA2018-08-177

                                                   :             DECISION
                                                                  1/7/2019
                                                   :

                                                   :



           APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           JUVENILE DIVISION
                          Case No. JN2016-0368



Amy R. Ashcraft, P.O. Box 172, Seven Mile, Ohio 45062, for appellant

Tracy A. Washington, 10 Journal Square, 3rd Floor, Hamilton, Ohio 45011, guardian ad
litem

Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee, Butler County Children
Services



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, Juvenile Division, and upon a

brief filed by appellant's counsel.

        {¶ 2} Counsel for appellant has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review
                                                            ______________________

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal," Anders

at 744, 87 S.Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without

infringement of appellant's constitutional rights; (4) requests permission to withdraw as

counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies

that a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., PIPER and M. POWELL, JJ., concur.




NOTICE TO CLERK:

Serve a copy of this Decision upon appellant at:          Dawn Adams, 2928 N. Main
Street, Findlay, Ohio 45840

                             IN THE COURT OF APPEALS

                     TWELFTH APPELLATE DISTRICT OF OHIO

                                    BUTLER COUNTY




IN THE MATTER OF:                             :


                                           -2-
                                                           ______________________

                     J.A.                    :      CASE NO. CA2018-08-177

                                             :           JUDGMENT ENTRY

                                             :

                                             :



       The brief of appellant, filed pursuant to Anders v. California, 386 U.S. 738, 87
S.Ct. 1396 (1967), properly before this court and having been considered by the court, it
is ordered that the motion of counsel for appellant requesting to withdraw as counsel is
granted, and this appeal is hereby dismissed for the reason that it is wholly frivolous.

      It is further ordered that a mandate be sent to the Butler County Court of
Common Pleas, Juvenile Division, for execution upon this judgment and that a certified
copy of this Judgment Entry shall constitute the mandate pursuant to App.R. 27.

       Costs to be taxed to appellant.



                                         ____________________________________
                                         Robert A. Hendrickson, Presiding Judge


                                         ____________________________________
                                         Robin N. Piper, Judge


                                         ____________________________________
                                         Mike Powell, Judge
NOTICE TO CLERK:

Serve a copy of this Judgment Entry upon appellant at: Dawn Adams, 2928 N.
Main Street, Findlay, Ohio 45840




                                          -3-